51 F.3d 284
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John R. YOCUM, Petitioner-Appellant,v.Roger CRIST, Respondent-Appellee.
No. 94-16060.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 10, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Roger Crist, an Arizona state prisoner, appeals the district court's denial of his petition for relief under 28 U.S.C. Sec. 2254.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm.


3
To exhaust state remedies, habeas petitioners must fairly present federal claims to the state courts in order to give the state the "opportunity to correct alleged violations of prisoners' federal rights."  Duncan v. Henry, 115 S.Ct. 887, 887 (1995) (internal quotations omitted).  "If a habeas petitioner wishes to claim that ... [in] state court ... [he was] denied ... [rights] guaranteed by the [federal constitution], he must say so, not only in federal court, but in state court.  Id.; Anderson v. Harless, 459 U.S. 4 (1982);  Picard v. Connor, 404 U.S. 270, 275 (1971).


4
Yocum's filings in state court raised no federal claim and cited no federal authority.  The Arizona courts, "when presented with [Yocum]'s claim[s] of error ..., understandably confined [their] analysis to the application of state law."  Duncan, 115 S.Ct. at 888.  We affirm the district court's denial of relief because we conclude that Yocum did not "fairly present" any federal claim to the Arizona courts.  See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3